Delegation of InvestmentCase
                        Discretion to Investment Adviser Does N...  https://www.section16.net/member/blogs/adye/2019/02/delegation-...
                               1:17-cv-00821-JPO          Document 93-1     Filed 02/17/19 Page 1 of 2


                                                                                                       No-Risk Trial Renewals

                          Home


          Alan Dye's Section16.net Blog
          Alan blogs weekly about Section 16 developments and practical tidbits.


          Search for:
                                                      February 15, 2019

             Search                                   Delegation of Investment Discretion to Investment Adviser
                                                      Does Not Create 13(d) Group with Adviser or its Other
          Receive an email notification when          Advisees
          this blog is updated:
                                                      A judge in the SDNY has issued a potentially significant decision
                                                      regarding the circumstances under which a person who delegates
             Subscribe                                investment discretion to an investment adviser will be deemed to have
                                                      formed a 13(d) “group” with the adviser and/or its other advisees. See
          RECENT POSTS                                Rubenstein v. IVA.
          Delegation of Investment Discretion to
          Investment Adviser Does Not Create          The case involves a registered investment adviser that caused its
          13(d) Group with Adviser or its Other       advised funds and a managed account to purchase, in total, more than
          Advisees                                    10% of the common stock of DeVry Education Group. The adviser and its
          Tenth Circuit Affirms Dismissal of          control persons filed a 13G reporting all of the shares purchased but did
          Challenge to Tax Withholding Exemption
                                                      not file a Form 3 because they qualified for the RIA and control person
          December 24 Will Not Be A “Business
                                                      exemptions in Rule 16a-1(a)(1)(v) and (vii). The adviser subsequently
          Day”
                                                      developed a control purpose regarding DeVry, resulting in loss of the
          Day of Mourning not a “Business Day”
                                                      Section 16 exemption, so the adviser and its control persons converted
          Sixth Circuit Affirms Dismissal of Pro Se
          Complaint in Tax Withholding Case
                                                      to filing on Schedule 13D and filed a Form 3. Thereafter, the managed
                                                      account allegedly engaged in a short-swing trade, resulting in a profit of
          ARCHIVES                                    approximately $327,000. The plaintiff brought a 16(b) action against
          February 2019                               “John Doe,” as owner of the managed account, as well as against the
          January 2019                                adviser and its control persons, alleging that John Doe was subject to
          December 2018                               Section 16 as a ten percent owner because it had formed a group with
          November 2018
                                                      the adviser and/or the advised funds.
          October 2018                                The defendants moved to dismiss the complaint on the ground that the
          September 2018                              investment advisory agreement between John Doe and the adviser,
          August 2018                                 which merely gave the adviser investment and voting power over John
          July 2018                                   Doe’s account, was not an agreement relating to DeVry stock and
          June 2018                                   therefore did not give rise to a group. The plaintiff countered that the
          May 2018                                    investment advisory agreement related to the acquisition of whatever
          April 2018                                  securities the adviser chose to purchase for the managed account, and
          March 2018                                  therefore created a group regarding DeVry. The plaintiff also argued that
          February 2018                               the adviser’s filing of a 13D put John Doe and the advised funds on
          January 2018
                                                      notice that they were participants in an effort to influence control of
          December 2017
                                                      DeVry, and that their failure to terminate the adviser’s authority
          November 2017
                                                      constituted an implied agreement to join a group.
          October 2017                                The court rejected both arguments and dismissed the complaint. First,
          September 2017                              the court said that investors don’t form a group with one another just by
          August 2017                                 hiring the same investment adviser, even if the adviser causes all of them
          July 2017                                   to invest in the same securities. Formation of a group requires that the
          May 2017                                    members have a common objective, the court said, and Rule 13d-5(b)



1 of 4                                                                                                                     2/15/19, 4:53 PM
Delegation of InvestmentCase
                        Discretion to Investment Adviser Does N...  https://www.section16.net/member/blogs/adye/2019/02/delegation-...
                               1:17-cv-00821-JPO          Document 93-1     Filed 02/17/19 Page 2 of 2

          April 2017                        requires that the investors agree to act together regarding the securities
          March 2017                        “of an issuer.” The court interpreted this language to mean that, for a
          February 2017                     group to exist, the agreement must relate to the securities of a “particular
          January 2017                      issuer.” Because John Doe did not agree to invest specifically in DeVry
          December 2016                     common stock, John Doe did not form a group with the adviser or its
          November 2016                     advised funds. The court distinguished recent cases holding that a group
          October 2016                      may exist where investment funds under common management invest in
          September 2016                    the same securities, noting that, in those cases, either the funds had
          August 2016                       common owners or the Rule 13d-5(b) issue wasn’t raised by the parties.
          July 2016                         The court gave short shrift to the argument that the filing of the 13D
          June 2016                         created a group, holding that an agreement can’t be inferred where there
          April 2016                        is no allegation that the advisee was even aware of, much less agreed
          March 2016                        to, the advisers control purpose.
          January 2016
                                            Posted by Alan Dye at 8:36 am
          October 2015
                                            Permalink: https://www.section16.net/member/blogs/adye/2019/02/delegation-of-
          September 2015                    investment-discretion-to-investment-adviser-does-not-create-13d-group-with-adviser-or-
          July 2015                         its-other-advisees.htm
          June 2015
          April 2015                        ← Tenth Circuit Affirms Dismissal of Challenge to Tax Withholding
          March 2015
                                            Exemption | Home |
          February 2015
          January 2015
          December 2014
          November 2014
          September 2014
          August 2014
          July 2014
          May 2014
          February 2014
          January 2014
          December 2013
          October 2013
          September 2013
          August 2013
          July 2013
          June 2013
          May 2013
          April 2013
          February 2013
          January 2013
          October 2012
          August 2012
          July 2012
          June 2012
          April 2012
          March 2012
          January 2012
          December 2011
          November 2011




2 of 4                                                                                                                      2/15/19, 4:53 PM
